Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-12, 14-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub No. 2020/0413412 A1) in view of Kung et al. (U.S. Pub No. 2021/0227622 A1).


1. Kim teaches a user equipment (UE), comprising: a wireless transceiver; a memory; and a processor communicatively coupled to the wireless transceiver and the memory [par 0320,  the methods are implemented by software, a computer-readable storage medium for storing one or more programs (software modules) may be provided. The one or more programs stored in the computer-readable storage medium may be configured for execution by one or more processors within the electronic device], wherein the processor and the memory are configured to activate a discontinuous reception (DRX) mode comprising first inactive time periods and first active time periods [par 0288,  The terminal may receive an instruction of activating TCI to be used in a DRX inactive time among TCI states configured for control resource set #X, and an instruction of activating TCI to be used in a DRX active time among the TCI states, from the base station through MAC CE signaling], wherein the UE is configured to monitor a receipt of control messages from a base station during the first active time periods and second inactive time periods [par 0287, A terminal may monitor a search space(s) associated with a control resource set according to a configuration of a base station in a DRX active time and a DRX inactive time. For example, the base station may configure control resource set #X for the terminal, and control resource set #X may be associated with search space #A and search space #B.  In addition, search space #A may correspond to a search space which can be monitored only in a DRX active time (i.e. search space #A may be configured to monitor a DCI format scrambled by a particular RNTI which can be monitored only in a DRX active time). Search space #B may correspond to a search space which can be monitored in a DRX active time or a DRX inactive time (i.e. search space #B may be configured to monitor a DCI format scrambled by a particular RNTI (e.g. PS-RNTI) which can be monitored only in a DRX inactive time, or may be configured to monitor a DCI format scrambled by a particular RNTI] 
 	Kim fail to show second active time periods wherein the UE is configured to monitor a receipt of sidelink control messages from another UE during the second active time periods; and transmit a message to the another UE to indicate an upcoming second active time period allowing the UE to monitor the receipt of the sidelink control messages.
 	In an Kung show second active time periods wherein the UE is configured to monitor a receipt of sidelink control messages from another UE during the second active time periods [par 0384, Therefore, it is needed to define timing duration(s) for a UE to monitor Physical Sidelink Control Channel (PSCCH), e.g. Sidelink Control Information (SCI). In NR Uu, a UE could discontinuously monitor Physical Downlink Control Channel (PDCCH) based on DRX configuration. The UE could monitor PDCCH when the UE is in active time. The UE may not monitor PDCCH when the UE is not in active time. The active time could include the time while], and transmit a message to the another UE to indicate an upcoming second active time period allowing the UE to monitor the receipt of the sidelink control messages [par 0391, 0392,  A Tx UE is configured by a base station with configured grant for sidelink and is activated by the base station. A Rx UE applies SL DRX configuration and starts drx on duration timer at t1. The Tx UE performs sidelink transmission 1 via SL resource(s) at t2 while the timer is still running. The Rx UE is in active time at t2 and receives SL transmission 1 (PSCCH and PSSCH). The UE monitors the PDCCH when the timer is running. A purpose for the timer is for the UE to monitor other PDCCH indicating new transmission scheduled by a base station. If concept of the timer is reused for SL, and the Rx UE receives a SCI indicating new transmission from a Tx UE, the Rx UE could start or restart the timer in response to the reception of the SCI]. 
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the Kim and Kung because a Rx UE could determine whether to monitor a sidelink control channel at a timing based on a sidelink information transmitted from a Tx UE.


2. Kim and Kung provides the UE of claim 1, Kim fail to show wherein the processor and the memory are configured to transmit the message to the another UE by transmitting the message at least one time slot before the upcoming second active time period.
 	In an analogous art Kung show wherein the processor and the memory are configured to transmit the message to the another UE by transmitting the message at least one time slot before the upcoming second active time period [par 0411, For example, the base station may schedule the sidelink transmission and/or the first sidelink resource such that a duration of time between a first timing when the Tx UE receives a sidelink grant (e.g., the timing may correspond to a time at which the Tx UE receives the sidelink grant scheduling the sidelink transmission and/or a slot in which the Tx UE receives the sidelink grant) and a second timing of the first sidelink resource and/or the sidelink transmission is greater than or equal to the minimum duration of time]. 
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the Kim and Kung because a Rx UE could determine whether to monitor a sidelink control channel at a timing based on a sidelink information transmitted from a Tx UE.


3. Kim and Kung illustrate the UE of claim 1, wherein the control messages from the base station comprise Physical Downlink Control Channel (PDCCH) control messages, wherein the PDCCH control messages comprise downlink control information (DCI) messages [Kim, par 0076, If the terminal has received a DCI message transmitted on a PDCCH, the terminal may identify a CRC by using an assigned RNTI, and if a CRC identification result is correct, the terminal may identify that the message has been transmitted to the terminal].



5. Kim and Kung display the UE of claim 1, Kim fail to show wherein the sidelink control messages comprise Physical Sidelink Control Channel (PSCCH) control messages.
 	In an analogous Kung show wherein the sidelink control messages comprise Physical Sidelink Control Channel (PSCCH) control messages [par 0132, use the received sidelink grant to determine the set of PSCCH durations and the set of PSSCH durations for one or more (re-)transmissions of a single MAC PDU according]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the Kim and Kung because a Rx UE could determine whether to monitor a sidelink control channel at a timing based on a sidelink information transmitted from a Tx UE

6. Kim and Kung demonstrate the UE of claim 5,Kim fail to show wherein the PSCCH control messages comprise sidelink control information (SCI) messages.
 	In an analogous art Kung show wherein the PSCCH control messages comprise sidelink control information (SCI) messages [par 0128, The MAC entity shall have a sidelink grant on an active SL BWP to determine a set of PSSCH duration(s) in which transmission of SCI occurs and a set of PSSCH duration(s) in which transmission of SL-SCH associated with the SCI occurs].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the Kim and Kung because any received SCI indicating a higher priority than the priority of the logical channel and expected to overlap with a resource of the configured sidelink grant,

7. Kim and Kung describe the UE of claim 1, Kim fail to show wherein the processor and the memory are configured to transmit the message to the another UE by transmitting information indicating the duration of the upcoming second active time period.
 	In an analogous art Kung show wherein the processor and the memory are configured to transmit the message to the another UE by transmitting information indicating the duration of the upcoming second active time period [par 0401, The at least one configuration could be associated with at least one set of PSSCH durations for transmissions of multiple MAC PDUs (or TBs). The Tx UE could provide and/or indicate the at least one configurations of the Tx UE to the Rx UE. The Rx UE could determine one or more timing(s) to monitor PSCCH and/or PSSCH at least based on the at least one configurations of the Tx UE].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the Kim and Kung because a Rx UE could determine whether to monitor a sidelink control channel at a timing based on a sidelink information transmitted from a Tx UE


8. Kim and Kung defines the UE of claim 1, wherein the upcoming second active time period does not overlap with an upcoming inactive time period allowing the UE to monitor receipt of sidelink control messages from another UE [Kim par 0205, For example, an index may be sequentially assigned to PDCCH monitoring occasions that do not overlap with each other in the time axis, among PDCCH monitoring occasions determined from different search space sets. PDCCH monitoring occasions overlapping with each other in the time axis may imply that at least one symbol overlaps in the time axis with respect to different PDCCH monitoring occasions, or all symbols overlap in the time axis with respect to different PDCCH monitoring occasions]. 

9. Kim and Kung reveal the UE of claim 1, Kim fail to show wherein the processor and the memory are configured to transmit the message at a configured time relative to a start of the second active time period.
 	In an analogous art Kung show wherein the processor and the memory are configured to transmit the message at a configured time relative to a start of the second active time period [par 0391, A Tx UE is configured by a base station with configured grant for sidelink and is activated by the base station. A Rx UE applies SL DRX configuration and starts drx on duration timer at t1. The Tx UE performs sidelink transmission 1 via SL resource(s) at t2 while the timer is still running. The Rx UE is in active time at t2 and receives SL transmission 1 (PSCCH and PSSCH)]. 
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the Kim and Kung because a Rx UE could determine whether to monitor a sidelink control channel at a timing based on a sidelink information transmitted from a Tx UE


10. Kim provide a method for operating a user equipment (UE), comprising: activating a discontinuous reception (DRX) mode comprising first inactive time periods and first active time periods [par 0288,  The terminal may receive an instruction of activating TCI to be used in a DRX inactive time among TCI states configured for control resource set #X, and an instruction of activating TCI to be used in a DRX active time among the TCI states, from the base station through MAC CE signaling], wherein the UE is configured to monitor a receipt of control messages from a base station during the first active time periods, and second inactive time periods[par 0287, A terminal may monitor a search space(s) associated with a control resource set according to a configuration of a base station in a DRX active time and a DRX inactive time. For example, the base station may configure control resource set #X for the terminal, and control resource set #X may be associated with search space #A and search space #B.  In addition, search space #A may correspond to a search space which can be monitored only in a DRX active time (i.e. search space #A may be configured to monitor a DCI format scrambled by a particular RNTI which can be monitored only in a DRX active time). Search space #B may correspond to a search space which can be monitored in a DRX active time or a DRX inactive time (i.e. search space #B may be configured to monitor a DCI format scrambled by a particular RNTI (e.g. PS-RNTI) which can be monitored only in a DRX inactive time, or may be configured to monitor a DCI format scrambled by a particular RNT
 	Kim fail to show second active time periods wherein the UE is configured to monitor a receipt of sidelink control messages from another UE during the second active time periods; and transmitting a message to the another UE to indicate an upcoming second active time period allowing the UE to monitor the receipt of the sidelink control messages.
 	In an analogous art Kung show second active time periods wherein the UE is configured to monitor a receipt of sidelink control messages from another UE during the second active time periods[par 0384, Therefore, it is needed to define timing duration(s) for a UE to monitor Physical Sidelink Control Channel (PSCCH), e.g. Sidelink Control Information (SCI). In NR Uu, a UE could discontinuously monitor Physical Downlink Control Channel (PDCCH) based on DRX configuration. The UE could monitor PDCCH when the UE is in active time. The UE may not monitor PDCCH when the UE is not in active time. The active time could include the time while], and transmitting a message to the another UE to indicate an upcoming second active time period allowing the UE to monitor the receipt of the sidelink control messages[par 0391, 0392,  A Tx UE is configured by a base station with configured grant for sidelink and is activated by the base station. A Rx UE applies SL DRX configuration and starts drx on duration timer at t1. The Tx UE performs sidelink transmission 1 via SL resource(s) at t2 while the timer is still running. The Rx UE is in active time at t2 and receives SL transmission 1 (PSCCH and PSSCH). The UE monitors the PDCCH when the timer is running. A purpose for the timer is for the UE to monitor other PDCCH indicating new transmission scheduled by a base station. If concept of the timer is reused for SL, and the Rx UE receives a SCI indicating new transmission from a Tx UE, the Rx UE could start or restart the timer in response to the reception of the SCI]. 
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the Kim and Kung because a Rx UE could determine whether to monitor a sidelink control channel at a timing based on a sidelink information transmitted from a Tx UE.


11.Kim and Kung describe the method of claim 10, Kim fail to show wherein transmitting the message to the another UE comprises transmitting the message at least one time slot before the upcoming second active time period.
 	In an analogous art Kung show wherein transmitting the message to the another UE comprises transmitting the message at least one time slot before the upcoming second active time period [par 0411, For example, the base station may schedule the sidelink transmission and/or the first sidelink resource such that a duration of time between a first timing when the Tx UE receives a sidelink grant (e.g., the timing may correspond to a time at which the Tx UE receives the sidelink grant scheduling the sidelink transmission and/or a slot in which the Tx UE receives the sidelink grant) and a second timing of the first sidelink resource and/or the sidelink transmission is greater than or equal to the minimum duration of time]. 
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the Kim and Kung because a Rx UE could determine whether to monitor a sidelink control channel at a timing based on a sidelink information transmitted from a Tx UE.


12. Kim and Kung convey the method of claim 10, wherein the control messages from the base station comprise Physical Downlink Control Channel (PDCCH) control messages, wherein the PDCCH control messages comprise downlink control information (DCI messages [Kim, par 0076, If the terminal has received a DCI message transmitted on a PDCCH, the terminal may identify a CRC by using an assigned RNTI, and if a CRC identification result is correct, the terminal may identify that the message has been transmitted to the terminal].

14. Kim and Kung display the method of claim 10, Kim fail to show wherein the sidelink control messages comprise Physical Sidelink Control Channel (PSCCH) control messages.
 	In an analogous art Kung show wherein the sidelink control messages comprise Physical Sidelink Control Channel (PSCCH) control messages [par 0132, use the received sidelink grant to determine the set of PSCCH durations and the set of PSSCH durations for one or more (re-)transmissions of a single MAC PDU according]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the Kim and Kung because a Rx UE could determine whether to monitor a sidelink control channel at a timing based on a sidelink information transmitted from a Tx UE


15.Kim and Kung provide the method of claim 14, Kim fail to show wherein the PSCCH control messages comprise sidelink control information (SCI) messages.
 	In an analogous art Kung show wherein the PSCCH control messages comprise sidelink control information (SCI) messages [par 0128, The MAC entity shall have a sidelink grant on an active SL BWP to determine a set of PSSCH duration(s) in which transmission of SCI occurs and a set of PSSCH duration(s) in which transmission of SL-SCH associated with the SCI occurs].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the Kim and Kung because any received SCI indicating a higher priority than the priority of the logical channel and expected to overlap with a resource of the configured sidelink grant,


16. Kim and Kung display the method of claim 10, Kim fail to show wherein transmitting the message to the another UE comprises transmitting information indicating the duration of the upcoming second active time period.
 	In an analogous Kung show wherein transmitting the message to the another UE comprises transmitting information indicating the duration of the upcoming second active time period[par 0401, The at least one configuration could be associated with at least one set of PSSCH durations for transmissions of multiple MAC PDUs (or TBs). The Tx UE could provide and/or indicate the at least one configurations of the Tx UE to the Rx UE. The Rx UE could determine one or more timing(s) to monitor PSCCH and/or PSSCH at least based on the at least one configurations of the Tx UE].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the Kim and Kung because a Rx UE could determine whether to monitor a sidelink control channel at a timing based on a sidelink information transmitted from a Tx UE

17. Kim and Kung create the method of claim 10, wherein the upcoming second active time period does not overlap with an upcoming inactive time period allowing the UE to monitor receipt of sidelink control messages from another UE [Kim par 0205, For example, an index may be sequentially assigned to PDCCH monitoring occasions that do not overlap with each other in the time axis, among PDCCH monitoring occasions determined from different search space sets. PDCCH monitoring occasions overlapping with each other in the time axis may imply that at least one symbol overlaps in the time axis with respect to different PDCCH monitoring occasions, or all symbols overlap in the time axis with respect to different PDCCH monitoring occasions]. 


18. Kim and Kung defines the method of claim 10, Kim fail to show wherein transmitting the message comprises transmitting the message at a configured time relative to a start of the second active time period.
 	In an analogous art Kung show wherein transmitting the message comprises transmitting the message at a configured time relative to a start of the second active time period [par 0391, A Tx UE is configured by a base station with configured grant for sidelink and is activated by the base station. A Rx UE applies SL DRX configuration and starts drx on duration timer at t1. The Tx UE performs sidelink transmission 1 via SL resource(s) at t2 while the timer is still running. The Rx UE is in active time at t2 and receives SL transmission 1 (PSCCH and PSSCH)]. 
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the Kim and Kung because a Rx UE could determine whether to monitor a sidelink control channel at a timing based on a sidelink information transmitted from a Tx UE


19. Kim teaches a user equipment (UE), comprising: a wireless transceiver; a memory; and a processor communicatively coupled to the wireless transceiver and the memory[par 0320,  the methods are implemented by software, a computer-readable storage medium for storing one or more programs (software modules) may be provided. The one or more programs stored in the computer-readable storage medium may be configured for execution by one or more processors within the electronic device], wherein the processor and the memory are configured to activate a discontinuous reception (DRX) mode comprising first inactive time periods and first active time periods[par 0288,  The terminal may receive an instruction of activating TCI to be used in a DRX inactive time among TCI states configured for control resource set #X, and an instruction of activating TCI to be used in a DRX active time among the TCI states, from the base station through MAC CE signaling],  
 	Kim fail to show wherein the UE can communicate sidelink control messages to another UE during the first active time periods; receive a sidelink control message from the another UE indicating an upcoming second active time period and second active time period duration for the another UE; and transmit the sidelink control messages to the another UE during the second active time period duration and a corresponding active time period of the UE.
 	In an analogous art Kung show wherein the UE can communicate sidelink control messages to another UE during the first active time periods[par 0384, Therefore, it is needed to define timing duration(s) for a UE to monitor Physical Sidelink Control Channel (PSCCH), e.g. Sidelink Control Information (SCI). In NR Uu, a UE could discontinuously monitor Physical Downlink Control Channel (PDCCH) based on DRX configuration. The UE could monitor PDCCH when the UE is in active time. The UE may not monitor PDCCH when the UE is not in active time. The active time could include the time while]; receive a sidelink control message from the another UE indicating an upcoming second active time period and second active time period duration for the another UE; and transmit the sidelink control messages to the another UE during the second active time period duration and a corresponding active time period of the UE[par 0391, 0392,  A Tx UE is configured by a base station with configured grant for sidelink and is activated by the base station. A Rx UE applies SL DRX configuration and starts drx on duration timer at t1. The Tx UE performs sidelink transmission 1 via SL resource(s) at t2 while the timer is still running. The Rx UE is in active time at t2 and receives SL transmission 1 (PSCCH and PSSCH). The UE monitors the PDCCH when the timer is running. A purpose for the timer is for the UE to monitor other PDCCH indicating new transmission scheduled by a base station. If concept of the timer is reused for SL, and the Rx UE receives a SCI indicating new transmission from a Tx UE, the Rx UE could start or restart the timer in response to the reception of the SCI]. 
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the Kim and Kung because a Rx UE could determine whether to monitor a sidelink control channel at a timing based on a sidelink information transmitted from a Tx UE.

20.Kim and Kung reveal the UE of claim 19, Kim fail to show wherein the processor and memory are configured to receive the message by receiving data indicating a duration of the upcoming second time period.
 	In an analogous art Kung show wherein the processor and memory are configured to receive the message by receiving data indicating a duration of the upcoming second time period[par 0401, The at least one configuration could be associated with at least one set of PSSCH durations for transmissions of multiple MAC PDUs (or TBs). The Tx UE could provide and/or indicate the at least one configurations of the Tx UE to the Rx UE. The Rx UE could determine one or more timing(s) to monitor PSCCH and/or PSSCH at least based on the at least one configurations of the Tx UE].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the Kim and Kung because a Rx UE could determine whether to monitor a sidelink control channel at a timing based on a sidelink information transmitted from a Tx UE


21.Kim and Kung disclose the UE of claim 19, Kim fail to show wherein the sidelink control messages comprise Physical Sidelink Control Channel (PSCCH) control messages.
 	In an analogous art Kung show wherein the sidelink control messages comprise Physical Sidelink Control Channel (PSCCH) control messages[par 0132, use the received sidelink grant to determine the set of PSCCH durations and the set of PSSCH durations for one or more (re-)transmissions of a single MAC PDU according]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the Kim and Kung because a Rx UE could determine whether to monitor a sidelink control channel at a timing based on a sidelink information transmitted from a Tx UE

22. Kim and Kung display the UE of claim 21, Kim fail to show wherein the PSCCH control messages comprise sidelink control information (SCI) messages.
 	In an analogous art Kung show wherein the PSCCH control messages comprise sidelink control information (SCI) messages[par 0128, The MAC entity shall have a sidelink grant on an active SL BWP to determine a set of PSSCH duration(s) in which transmission of SCI occurs and a set of PSSCH duration(s) in which transmission of SL-SCH associated with the SCI occurs].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the Kim and Kung because any received SCI indicating a higher priority than the priority of the logical channel and expected to overlap with a resource of the configured sidelink grant.


23. Kim and Kung demonstrate the UE of claim 19, wherein the upcoming second active time period does not overlap with an upcoming second inactive time period allowing the UE to monitor a receipt of sidelink control messages from another UE [Kim par 0205, For example, an index may be sequentially assigned to PDCCH monitoring occasions that do not overlap with each other in the time axis, among PDCCH monitoring occasions determined from different search space sets. PDCCH monitoring occasions overlapping with each other in the time axis may imply that at least one symbol overlaps in the time axis with respect to different PDCCH monitoring occasions, or all symbols overlap in the time axis with respect to different PDCCH monitoring occasions]. 

24. Kim and Kung convey a base station, comprising: a wireless transceiver; a memory; and a processor communicatively coupled to the wireless transceiver and the memory [par 0316, According to an embodiment, the memory 1402 may store a program and data required for an operation of the base station. In addition, the memory 1402 may store control information or data included in a signal transmitted or received by the base station. The memory 3502 may be configured by a storage medium such as ROM, RAM, hard disk, CD-ROM, and DVD, or a combination of storage mediums], wherein the processor and the memory are configured to transmit a discontinuous reception (DRX) mode configuration comprising first inactive time periods[par 0288,  The terminal may receive an instruction of activating TCI to be used in a DRX inactive time among TCI states configured for control resource set #X, and an instruction of activating TCI to be used in a DRX active time among the TCI states, from the base station through MAC CE signaling], and first active time periods allowing a first user equipment (UE) to monitor a receipt of control messages from the base station periods [par 0287, A terminal may monitor a search space(s) associated with a control resource set according to a configuration of a base station in a DRX active time and a DRX inactive time. For example, the base station may configure control resource set #X for the terminal, and control resource set #X may be associated with search space #A and search space #B.  In addition, search space #A may correspond to a search space which can be monitored only in a DRX active time (i.e. search space #A may be configured to monitor a DCI format scrambled by a particular RNTI which can be monitored only in a DRX active time). Search space #B may correspond to a search space which can be monitored in a DRX active time or a DRX inactive time (i.e. search space #B may be configured to monitor a DCI format scrambled by a particular RNTI (e.g. PS-RNTI) which can be monitored only in a DRX inactive time, or may be configured to monitor a DCI format scrambled by a particular RNTI], 
 	Kim fail to show second inactive time periods and second active time periods allowing the first UE to monitor a receipt of sidelink control messages from a second UE; transmit a control message to the first VE during a first active time period; and receive sidelink data from the second UE via the first UE during the second active time period.
  	In an analogous art Kung show second inactive time periods and second active time periods allowing the first UE to monitor a receipt of sidelink control messages from a second UE[par 0384, Therefore, it is needed to define timing duration(s) for a UE to monitor Physical Sidelink Control Channel (PSCCH), e.g. Sidelink Control Information (SCI). In NR Uu, a UE could discontinuously monitor Physical Downlink Control Channel (PDCCH) based on DRX configuration. The UE could monitor PDCCH when the UE is in active time. The UE may not monitor PDCCH when the UE is not in active time. The active time could include the time while], transmit a control message to the first VE during a first active time period; and receive sidelink data from the second UE via the first UE during the second active time period[par 0391, 0392,  A Tx UE is configured by a base station with configured grant for sidelink and is activated by the base station. A Rx UE applies SL DRX configuration and starts drx on duration timer at t1. The Tx UE performs sidelink transmission 1 via SL resource(s) at t2 while the timer is still running. The Rx UE is in active time at t2 and receives SL transmission 1 (PSCCH and PSSCH). The UE monitors the PDCCH when the timer is running. A purpose for the timer is for the UE to monitor other PDCCH indicating new transmission scheduled by a base station. If concept of the timer is reused for SL, and the Rx UE receives a SCI indicating new transmission from a Tx UE, the Rx UE could start or restart the timer in response to the reception of the SCI]. 
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the Kim and Kung because a Rx UE could determine whether to monitor a sidelink control channel at a timing based on a sidelink information transmitted from a Tx UE.

25. Kim and Kung describe the base station of claim 24, wherein the control message comprises a Physical Downlink Control Channel (PDCCH) control message[Kim, par 0076, If the terminal has received a DCI message transmitted on a PDCCH, the terminal may identify a CRC by using an assigned RNTI, and if a CRC identification result is correct, the terminal may identify that the message has been transmitted to the terminal]..

26. Kim and Kung define the base station of claim 25, wherein the PDCCH control message comprises a downlink control information (DCI) message[Kim, par 0076, If the terminal has received a DCI message transmitted on a PDCCH, the terminal may identify a CRC by using an assigned RNTI, and if a CRC identification result is correct, the terminal may identify that the message has been transmitted to the terminal]..

27. Kim and Kung provides the base station of claim 24, Kim fail to show wherein the sidelink control messages comprise Physical Sidelink Control Channel (PSCCH) control messages.
 	In an analogous art Kung show wherein the sidelink control messages comprise Physical Sidelink Control Channel (PSCCH) control messages [par 0132, use the received sidelink grant to determine the set of PSCCH durations and the set of PSSCH durations for one or more (re-)transmissions of a single MAC PDU according]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the Kim and Kung because a Rx UE could determine whether to monitor a sidelink control channel at a timing based on a sidelink information transmitted from a Tx UE


28. Kim and Kung reveal the base station of claim 24, Kim fail to show wherein the PSCCH control messages comprise sidelink control information (SCI) messages.
 	In an analogous art Kung show wherein the PSCCH control messages comprise sidelink control information (SCI) messages[par 0128, The MAC entity shall have a sidelink grant on an active SL BWP to determine a set of PSSCH duration(s) in which transmission of SCI occurs and a set of PSSCH duration(s) in which transmission of SL-SCH associated with the SCI occurs].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the Kim and Kung because any received SCI indicating a higher priority than the priority of the logical channel and expected to overlap with a resource of the configured sidelink grant.


29. Kim and Kung provide the base station of claim 24, wherein the control message comprises an upcoming second active time period that does not overlap with an upcoming inactive time period allowing the first UE to monitor receipt of sidelink control messages from the second UE[Kim par 0205, For example, an index may be sequentially assigned to PDCCH monitoring occasions that do not overlap with each other in the time axis, among PDCCH monitoring occasions determined from different search space sets. PDCCH monitoring occasions overlapping with each other in the time axis may imply that at least one symbol overlaps in the time axis with respect to different PDCCH monitoring occasions, or all symbols overlap in the time axis with respect to different PDCCH monitoring occasions]. 


Claim(s) 4, 13, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub No. 2020/0413412 A1) in view of Kung et al. (U.S. Pub No. 2021/0227622 A1) in further view of LIU et al. (U.S. Pub No. 2017/0118793 A1).


4. Kim and Kung demonstrate the UE of claim 1,Kim and Kong fail to show wherein the processor and the memory are configured to transmit a cancel message to the base station, to cancel an upcoming first active time period, and wherein the message to the another UE to indicate an upcoming second active time period is transmitted after the cancel message is transmitted.
 	In an analogous art Liu show wherein the processor and the memory are configured to transmit a cancel message to the base station, to cancel an upcoming first active time period [par 0099, For example, the UE 602 may request termination of the DRX cycle and/or termination of an off duration of the DRX cycle, initiation of an on duration or DRX Active Time of a new DRX cycle (or a configured number of DRX cycles), etc. For example, requesting termination of the dormant period at Block 712 may optionally include, at Block 714, transmitting a request to a first access node to terminate the DRX cycle. In an aspect, mode terminating component 612, e.g., in conjunction with processor(s) 603, memory 605 and/or transceiver 606, can transmit the scheduling request to the first access node (e.g., eNB 604) which effectively cancels the DRX cycle], 
 	Before the effective filing date t would have been obvious to one of ordinary skill n the art to combine the teachings of Kim. Kung, and Liu because determining that the data packet is received over the second connection when the UE is operating in a dormant period of the one or more dormant periods with respect to the first connection.
 	Kim and Liu fail to show wherein the message to the another UE to indicate an upcoming second active time period is transmitted after the cancel message is transmitted  [par 0411, For example, the base station may schedule the sidelink transmission and/or the first sidelink resource such that a duration of time between a first timing when the Tx UE receives a sidelink grant (e.g., the timing may correspond to a time at which the Tx UE receives the sidelink grant scheduling the sidelink transmission and/or a slot in which the Tx UE receives the sidelink grant) and a second timing of the first sidelink resource and/or the sidelink transmission is greater than or equal to the minimum duration of time]. 
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the Kim, Liu, and Kung because a Rx UE could determine whether to monitor a sidelink control channel at a timing based on a sidelink information transmitted from a Tx UE.


13. Kim and Kung provide the method of claim 10, Kim and Kung fail to show further comprising transmitting a cancel message to the base station to cancel an upcoming first active time period,
 	In an analogous art LIU show further comprising transmitting a cancel message to the base station to cancel an upcoming first active time period [par 0099, For example, the UE 602 may request termination of the DRX cycle and/or termination of an off duration of the DRX cycle, initiation of an on duration or DRX Active Time of a new DRX cycle (or a configured number of DRX cycles), etc. For example, requesting termination of the dormant period at Block 712 may optionally include, at Block 714, transmitting a request to a first access node to terminate the DRX cycle. In an aspect, mode terminating component 612, e.g., in conjunction with processor(s) 603, memory 605 and/or transceiver 606, can transmit the scheduling request to the first access node (e.g., eNB 604) which effectively cancels the DRX cycle], 
 	Before the effective filing date t would have been obvious to one of ordinary skill in the art to combine the teachings of Kim. Kung, and Liu because determining that the data packet is received over the second connection when the UE is operating in a dormant period of the one or more dormant periods with respect to the first connection.
 	Kim and LIU fail to show wherein transmitting the message to the another UE to indicate the upcoming second active time period comprises transmitting the message after the cancel message is transmitted.
 	In an analogous art Kung show wherein transmitting the message to the another UE to indicate the upcoming second active time period comprises transmitting the message after the cancel message is transmitted [par 0411, For example, the base station may schedule the sidelink transmission and/or the first sidelink resource such that a duration of time between a first timing when the Tx UE receives a sidelink grant (e.g., the timing may correspond to a time at which the Tx UE receives the sidelink grant scheduling the sidelink transmission and/or a slot in which the Tx UE receives the sidelink grant) and a second timing of the first sidelink resource and/or the sidelink transmission is greater than or equal to the minimum duration of time]. 
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the Kim, Liu, and Kung because a Rx UE could determine whether to monitor a sidelink control channel at a timing based on a sidelink information transmitted from a Tx UE.



30. Kim and Kung create the base station of claim 24, Kim fail to show wherein the processor and memory are configured to receive a cancel message from the first UE, to cancel an upcoming active time period prior to transmitting the control message.
 	In an analogous art Liu show wherein the processor and memory are configured to receive a cancel message from the first UE, to cancel an upcoming active time period prior to transmitting the control message[par 0099, For example, the UE 602 may request termination of the DRX cycle and/or termination of an off duration of the DRX cycle, initiation of an on duration or DRX Active Time of a new DRX cycle (or a configured number of DRX cycles), etc. For example, requesting termination of the dormant period at Block 712 may optionally include, at Block 714, transmitting a request to a first access node to terminate the DRX cycle. In an aspect, mode terminating component 612, e.g., in conjunction with processor(s) 603, memory 605 and/or transceiver 606, can transmit the scheduling request to the first access node (e.g., eNB 604) which effectively cancels the DRX cycle], 
 	Before the effective filing date t would have been obvious to one of ordinary skill in the art to combine the teachings of Kim. Kung, and Liu because determining that the data packet is received over the second connection when the UE is operating in a dormant period of the one or more dormant periods with respect to the first connection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        
/KHALED M KASSIM/Primary Examiner, Art Unit 2468